UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:
                                                                    Docket No.: 20-11133(MG)
AVIANCA HOLDINGS S.A., et al.,
                                                                    Chapter 11
                                    Debtors.
------------------------------------------------------X             (Jointly Administered)

                Notice Of Appearance Under Bankruptcy Rule 9010(a) and (b)
                      with Request for Copies of All Orders, Notices and
                        Pleadings Pursuant To Bankruptcy Rule 2002

        PLEASE TAKE NOTICE that LIBERTY SEGUROS S.A. hereby appears by its

attorneys, CHIESA SHAHINIAN & GIANTOMASI PC, in the above-captioned matter and all

jointly administered matters, pursuant to 11 U.S.C. § 1109(b) and Rule 9010(b) of the Federal

Rules of Bankruptcy Procedure and, pursuant to Rule 2002(a), (b), and (f), requests that it

receive copies of all notices, pleadings, motions, orders, orders to show cause, applications,

requests, proposed orders and conformed copies of orders filed and all other matters arising

herein and documents filed herein.

        PLEASE TAKE FURTHER NOTICE that all notices may be served upon the

undersigned via electronic means to afriedman@csglaw.com and all papers may be deemed

served upon the undersigned upon electronic filing where the filing receipt indicated that

electronic notice was sent to the e-mail address stated above.

Dated: May 21, 2020

                                                   CHIESA SHAHINIAN & GIANTOMASI PC
                                                   Attorneys for Liberty Seguros S.A.

                                                    By: .   /s Adam P. Friedman .
                                                            Adam P. Friedman

                                                    11 Times Square, 31st Floor
                                                    New York, New York 10036
                                                    (212) 973-0572
                                                    afriedman@csglaw.com


  CHIESA SHAHINIAN & GIANTOMASI PC • 11 Times Square, 31st Floor • New York, New York 10036 • (212) 973-0572
                                   CERTIFICATE OF SERVICE

        ADAM P. FRIEDMAN, a resident of the United States, certifies as follows:

       On May 21, 2020, I electronically filed the foregoing Notice of Appearance using the
Court’s CM/ECF filing system, causing it to be served by the CM/ ECF system upon all
counsel of record who have filed a Notice of Appearance in this case.

        Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is
true and correct. Executed on May 21, 2020.

                                                                    /s Adam P. Friedman
                                                                    Adam P. Friedman




                                                      2
  CHIESA SHAHINIAN & GIANTOMASI PC • 11 Times Square, 31st Floor • New York, New York 10036 • (212) 973-0572
